--------------------------------------------------------------------------------


DEMAND PROMISSORY NOTE


$ 50,000.00 
 
New York, New York
 
 
May 1, 2019

 
FOR VALUE RECEIVED, Qrons, Inc., a Wyoming corporation, having an address at 50
Battery Place, #7T, New York, New York 10280 ("Maker"), promises to pay to the
order of CubeSquare, LLC, a Delaware limited liability company, and having an
address at 1900 Purdy avenue, #1907, Miami Beach, FL 33139("Payee") , or at such
other place as the holder of this Note may designate in writing, the principal
sum of  FIFTY THOUSAND DOLLARS ($ 50,000), ON DEMAND, with interest thereon to
be computed from the date hereof, at the rate of eight percent (8%) per annum.
 
IT IS HEREBY EXPRESSLY AGREED as follows:
 
1. This Note shall be payable in lawful money of the United States of America in
immediately available funds.


2. This Note may be prepaid, at the option of the Maker, in whole or in part, at
any time, without premium or penalty.


3. This Note, shall, at the option of the Payee, become immediately due and
payable, without presentment, protest or any demand or notice of any kind (all
of which are hereby waived by the Maker), if any of the following events of
default (each an "Event of Default") shall occur and be continuing:


(a) The failure to pay any obligation hereunder within two (2) business days of
demand therefor;


(b) An involuntary case or other proceeding shall be filed against Maker seeking
relief under the United States Bankruptcy Code, as amended, or under any other
applicable federal or state bankruptcy law or other similar law or seeking the
appointment of a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or similar official) of the Maker, or of any substantial part of
the Maker's property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days, or a court shall decree or
order the winding up or liquidation of the affairs of the Maker; or


1

--------------------------------------------------------------------------------

(c) The Maker shall file a petition or answer or consent seeking relief under
the United States Bankruptcy Code, as amended, or under any other applicable
federal or state bankruptcy law or other similar law, or the Maker shall consent
to the institution of proceedings thereunder or to the filing of any such
petition or to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) of the Maker or of any substantial part of the Maker's property, or
the Maker shall make a general assignment for the benefit of creditors, or the
Maker shall take any action in furtherance of any action described in this
paragraph.


4. Interest after an Event of Default shall be payable at a rate equal to five
percent (5%) per annum in excess of the contract rate set forth above.


5. If an Event of Default shall occur, the Maker shall pay on demand all costs
of collection of this Note, including reasonable attorney's fees and
disbursements.


6. THE MAKER HEREBY WAIVES SUCH RIGHTS AS IT MAY HAVE TO HEARING UNDER ANY
APPLICABLE FEDERAL OR STATE LAWS PERTAINING TO THE EXERCISE BY THE PAYEE OF SUCH
RIGHTS AS THE PAYEE MAY HAVE INCLUDING, BUT NOT LIMITED TO, THE RIGHT TO SEEK
PREJUDGMENT REMEDIES AND/OR DEPRIVE THE MAKER OF OR AFFECT THE USE OF OR
POSSESSION OR ENJOYMENT OF THE MAKER'S PROPERTY PRIOR TO THE RENDITION OF A
FINAL JUDGMENT AGAINST THE MAKER.  THE MAKER FURTHER WAIVES ANY RIGHT IT MAY
HAVE TO REQUIRE THE PAYEE TO PROVIDE A BOND OR OTHER SECURITY AS A PRECONDITION
TO OR IN CONNECTION WITH ANY PREJUDGMENT REMEDY SOUGHT BY THE PAYEE.


7. The failure of the Payee to insist on strict performance of the terms and
conditions of this Note shall not be construed or deemed to be a waiver of any
such term or condition.


8. The Maker represents and warrants to the Payee that this Note is the legal,
valid and binding obligation of the Maker, enforceable in accordance with its
terms.


9. This Note shall be binding upon, and inure to the benefit of, the Maker and
the Payee and their respective successors and assigns; provided, however, that
neither the Maker nor the Payee shall assign its rights or obligations hereunder
without the prior written consent of the non-assigning party hereto. Presentment
for payment, notice of dishonor, protest and notice of protest are hereby
waived.


10. The provisions of this Note may not be amended, modified, waived, changed or
terminated orally but only by an agreement in writing signed by the party to be
charged.


11. This Note shall be governed by, and construed in accordance with, the laws
of the State of New York applicable to agreements made and to be performed
entirely in such State, without regard to the conflict of laws rules thereof.


2

--------------------------------------------------------------------------------

12. The undersigned hereby agrees to indemnify and hold the holder of this Note
harmless from and against any loss, cost or expense, including, without
limitation, reasonable attorneys' fees, in connection with the enforcement of
this Note.


13. This Note may not be changed or terminated orally.




IN WITNESS WHEREOF, the Maker has executed the foregoing instrument as of the
day and year first above written.


QRONS INC.




By:     /s/ Jonah Meer 
Name: Jonah Meer
Title: Chief Executive Officer






3